[a108dlh2016optiongran181001.jpg]
1 Exhibit 10.8 DLH HOLDINGS CORP. EMPLOYEE STOCK OPTION CERTIFICATE AND
AGREEMENT Date of Grant: Option No.: Name of Optionee: Number of Shares:
Exercise Price Per Share: Expiration Date: Effective on the date of grant
specified above, DLH HOLDINGS CORP. (the “Company”) has granted to the
above-named Optionee under the Company’s 2016 Omnibus Equity Incentive Plan, as
amended (the “Plan”), an option to purchase from the Company the number of
shares of Common Stock of the Company set forth above. This option is subject to
all the terms and conditions of the Plan which is incorporated in this option as
though set forth in full. The terms and conditions of this option are as
follows: 1. Number and Price of Options. The number and price of the shares
subject to this option shall be the number and price set forth above, subject to
any adjustments which may be made under Section 11 below. 2. Vesting and
Exercisability. This option may not be exercised until it is vested. This option
may be exercised to purchase the shares of Common Stock covered by this Option
(the “Shares”) in accordance with the provisions of this Section 2. (a) With
respect to the Shares covered by this Option, and provided Optionee is an
employee of the Company on each vesting date, and unless otherwise provided by
this Option Agreement, this Option may be exercised to purchase the Shares as
follows: (i) _________________; and (ii) ______________________.. This Option
expires at 5:00 p.m. (eastern standard time) on the Expiration Date (the
“Expiration Time”) as stated above whether or not it has been duly exercised,
unless sooner terminated as provided below. Subject to the terms and conditions
set forth in the Employment Agreement, this Option may also terminate sooner as
provided below if your employment is terminated for any reason. This Option
shall terminate and no Shares may be purchased after the Expiration Time. 3.
Acceptance of Option Agreement. Your acceptance of this Option Agreement will
indicate your acceptance of and your agreement to be bound by its terms and the
terms of the Plan. It imposes no obligation upon you to purchase any of the
shares subject to the Option. Your obligation to purchase Shares can arise only
upon your exercise of the Option in the manner set forth herein. This stock
Option Agreement shall be subject in all respects to the terms and conditions of
the Plan and in the event



--------------------------------------------------------------------------------



 
[a108dlh2016optiongran181002.jpg]
2 of any question or controversy relating to the terms of the Plan, the decision
of the Board of Directors shall be final. 4. Condition of Employment. Except as
provided in Section 9, this Option may not be exercised unless the Optionee is
employed by the Company or one of its parent or subsidiary corporations on the
date of such exercise and shall have been an employee continuously since the
date of grant. 5. Exercise Procedure. This Option is exercisable by a written
notice signed by you and delivered to the Company at its executive offices,
signifying your election to exercise the option. A form of the notice is
attached to this option certificate. The notice must state the number of shares
of Common Stock for which your option is being exercised and must be accompanied
by the full purchase price of the shares being purchased. Payment shall be
either (i) in cash, or by certified or bank cashier’s check payable to the order
of the Company, free from all collection charges; (ii) by delivery of shares of
Common Stock of the Company already owned by the Optionee for at least six
months prior to the date of exercise, which Common Stock shall be valued at Fair
Market Value on the date of exercise; or (iii) by a combination of the methods
of payment specified in (i) and (ii) above. For these purposes, the market value
per share of Common Stock shall be: (i) if the Common Stock is traded on a
national securities exchange or on the NASDAQ Stock Market System (“Nasdaq”),
the per share closing price of the Common Stock on the principal securities
exchange on which they are listed or on Nasdaq, as the case may be, on the date
of exercise (or if there is no closing price for such date of exercise, then the
last preceding business day on which there was a closing price); or (ii) if the
Common Stock is traded in the over-the-counter market and quotations are
published on an inter-dealer quotation system (but not on Nasdaq), the closing
bid price of the Common Stock on the date of exercise as reported by thereon (or
if there are no closing bid prices for such date of exercise, then the last
preceding business day on which there was a closing bid price); or (iii) if the
Common Stock is traded in the over-the-counter market but bid quotations are not
published on an inter-dealer quotation system, the closing bid price per share
for the Common Stock as furnished by a broker-dealer which regularly furnishes
price quotations for the Common Stock. If notice of the exercise of this option
is given by the person or persons other than you, the Company may require, as a
condition to the exercise of this option, the submission to the Company of
appropriate proof of the right of such person or person to exercise this option.
6. Issuance of Shares. Certificate for the Shares purchased will be issued as
soon as practicable. The Company, however, shall not be required to issue or
deliver a certificate for any shares until it has complied with all requirements
of the Securities Act of 1933, as amended, the Securities Exchange Act of 1934,
as amended, any stock exchange on which the Company’s Common Stock may then be
listed and all applicable state laws in connection with the issuance or sale of
such Shares or the listing of such Shares. 7. No Rights Until Exercise. Until
the issuance of the certificate for the Shares, you or such other person as may
be entitled to exercise this option, shall have none of the rights of a
stockholder with respect to shares issuable upon exercise of this option. 8.
Transferability. This option is personal to the Optionee and during the
Optionee’s lifetime may be exercised only by the Optionee. This option shall not
be transferable other than by will or the laws of descent and distribution, and
as may be permitted under the Internal Revenue Code, the federal securities laws
and the rules and regulations promulgated thereunder. If notice of the exercise
of this option is given by the person or persons other than you, the Company may
require, as a condition to



--------------------------------------------------------------------------------



 
[a108dlh2016optiongran181003.jpg]
3 the exercise of this option, the submission to the Company of appropriate
proof of the right of such person or person to exercise this option. 9.
Termination of Employment. Unless otherwise provided in an employment agreement
entered into between the Company and Optionee, in the event that the Optionee
ceases to be an employee of the Company or of any subsidiary, this Option shall
terminate in accordance with the terms of the Plan. Unless otherwise provided in
an employment agreement between the Company and the Optionee, in the event that
an option holder ceases to be an employee of the Company or of any subsidiary
for any reason other than permanent disability (as determined by the Board of
Directors, or a committee of the board or as provided for in an employment
agreement between the Company and the Optionee) or death, this option shall
automatically terminate. Notwithstanding the foregoing, however, unless
otherwise provided in an employment agreement between the Company and the
Optionee, upon termination of employment the Optionee shall continue to have the
right to exercise any unexercised portion of this option, which was otherwise
exercisable on the date of termination, for a period of three months from the
date on which the Optionee ceased to be so employed, but in no event after the
Expiration Date, unless the employment of the Optionee was determined to be for
cause, in which event this Option will terminate on the date of that the
Optionee ceases to be an employee of the Company or a subsidiary. Unless
otherwise provided in an employment agreement between the Company and the
Optionee, in the event of the death of Optionee during this three month period,
this option shall be exercisable by his or her personal representatives, heirs
or legatees to the same extent that the Optionee could have exercised this
option if he or she had not died, for three months from the date of death, but
in no event after the Expiration Date. Unless otherwise provided in an
employment agreement between the Company and the Optionee, in the event the
Optionee’s employment is terminated due to his death or permanent disability,
this Option shall remain exercisable, solely to the extent vested as of the date
of the termination of his employment, for such period of time as provided for in
the Plan, but in no event after the Expiration Date. In the event of the death
of the Optionee during the one year period after the date of permanent
disability of the Optionee, that portion of the Option which was exercisable
shall be exercisable by his or her personal representatives, heir or legatees at
any time prior to the expiration of one year from the date of the death of
Optionee, but in no event after the Expiration Date. 10. Not an Employment
Agreement. This option does not confer on the Optionee any right to continue in
the employ of the Company or interfere in any way with the right of the Company
to determine the terms of the Optionee’s employment. 11. Corporate Transactions
and Change in Control. Subject to the terms and conditions which may be provided
in the Employment Agreement (or a superseding employment agreement entered into
between the Company and Optionee), in the event of a reorganization,
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation, rights offering, or any other change in the corporate structure
or stock of the Company, the Board shall make such adjustments, if any, as it
deems appropriate in the number and kind of shares covered by this Option, or in
the option price, or both. Notwithstanding any provision to the contrary, the
Committee or the Board may cancel, amend, alter or supplement any term or
provision of this option to avoid the penalty provisions of Section 4999 of the
Code, subject to the terms of an employment agreement between the Company and
the Optionee. Subject to the terms and conditions which may be set forth in an
employment agreement between the Company and the Optionee, in the event of a
merger of one or more corporations with and into Company or any consolidation of
the Company and one or more corporations, or any other Change in Control (as
defined in the Plan), the treatment of this Option will be subject in all
respects to the terms and conditions of the Plan, including provisions which set
forth the ability of the Company to determine the rights of the Optionee with
respect to this Option.



--------------------------------------------------------------------------------



 
[a108dlh2016optiongran181004.jpg]
4 12. Capital Adjustments. The existence of the Option shall not affect in any
way the right or power of Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations, or other changes in
Company’s capital structure or its business, or any merger or consolidation of
Company or any issue of bonds, debentures, preferred stock having a preference
to or affecting Company’s common stock or of any rights thereof, or the issuance
of any securities convertible into any such common stock or of any rights,
options, or warrants to purchase any common stock, or the dissolution or
liquidation of Company, any sale or transfer of all or any part of its assets or
business, or any other act or proceeding of Company, whether of a similar
character or otherwise. The securities with respect to which the Option is
granted are shares of common stock of the Company as presently constituted, but
if and whenever, prior to the delivery by Company of all the shares with respect
to which the Option is granted, the Company shall effect a subdivision or
consolidation of shares of its common stock or other capital readjustment, the
payment of a stock dividend, or other increase or reduction of the number of
shares of such common stock outstanding, the number of shares subject to the
Option and the applicable Exercise Price shall be adjusted as provided for in
the Plan. 13. Securities Law Compliance. This option shall be subject to the
requirement that if at any time the Board shall determine that the registration,
listing or qualification of the shares covered hereby upon any securities
exchange or under any federal or state law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the granting of this option or the purchase of the shares, this
option may not be exercised unless and until such registration, listing,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Board. The Board may require that the
person exercising this option shall make such representations and agreements and
furnish such information as it deems appropriate to assure compliance with the
foregoing or any other applicable legal requirements. 14. Tax Matters. To the
maximum extent permissible under the Code, this Option is intended to qualify
for “incentive stock option” treatment under the provisions of Section 422 of
the Code. It is understood and acknowledged by Optionee, however, that all of
the options represented by this Option Certificate may not qualify as Incentive
Stock Options. You are therefore urged to consult with your individual tax
advisor prior to exercising this Option since the exercise of this Option may
result in adverse tax consequences including the payment of additional federal
and/or state income taxes. 15 Withholding Tax. The Company shall have the power
and the right to deduct or withhold, or require a Optionee to remit to the
Company as a condition precedent for the fulfillment of any option exercise, an
amount sufficient to satisfy Federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this option. Whenever Shares are to be
issued or cash paid to an Optionee upon exercise of an option, the Company shall
have the right to require the Optionee to remit to the Company, as a condition
of exercise of the option, an amount sufficient to satisfy federal, state and
local withholding tax requirements at the time of exercise. However,
notwithstanding the foregoing, to the extent that a Optionee is an insider (as
determined by the Board of Directors), satisfaction of withholding requirements
by having the Company withhold Shares may only be made to the extent that such
withholding of Shares (1) has met the requirements of an exemption under Rule
16b-3 promulgated under the Exchange Act, or (2) is a subsequent transaction the
terms of which were provided for in a transaction initially meeting the
requirements of an exemption under Rule 16b-3 promulgated under the Exchange
Act.



--------------------------------------------------------------------------------



 
[a108dlh2016optiongran181005.jpg]
5 16. Notices. All notices hereunder to the Company shall be delivered or mailed
to the following address: DLH HOLDINGS CORP. 3565 Piedmont Road, NE Building 3,
Suite 700 Atlanta, GA 30305 Attention: Chief Executive Officer Such address for
the service of notices may be changed at any time provided notice of such change
is furnished in advance to the Optionee. 17. Governing Law. This Agreement is
granted and delivered in the State of New Jersey and is intended to be construed
and enforced under the laws thereof. The Holder submits to the exclusive
jurisdiction and venue of the federal or state courts of New Jersey, to resolve
any and all issues that may arise out of or relate to this Option Agreement. 18.
Certain Definitions. Capitalized terms used herein, to the extent not defined in
this Stock Option Agreement shall have the meanings ascribed to such term in the
Plan. Signature page follows.



--------------------------------------------------------------------------------



 
[a108dlh2016optiongran181006.jpg]
6 19. General Provisions. This Option constitutes the entire agreement of the
parties and supersede all prior undertakings and agreements with respect to the
subject matter hereof. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural. In the event
any provision of this Agreement shall be held illegal or invalid for any reason,
the illegality or invalidity shall not affect the remaining parts of this
Agreement and this Agreement shall be construed and enforced as if the illegal
or invalid provision had not been included. No fractional shares of Common Stock
shall be issued or delivered pursuant to this Option. The Company shall
determine whether cash or other property shall be issued or paid in lieu of
fractional shares of Common Stock or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated. DLH HOLDINGS CORP.
By:__________________________________ Name: Zachary C. Parker Title: Chief
Executive Officer Secretary: _______________________ Secretary



--------------------------------------------------------------------------------



 
[a108dlh2016optiongran181007.jpg]
7 ACKNOWLEDGMENT The Optionee acknowledges receipt of a copy of DLH Holdings
Corp.’s 2016 Omnibus Equity Incentive Plan (the “Plan”), and represents that he
or she has read and is familiar with the terms and provisions thereof and hereby
accepts this Option subject to all of the terms and provisions of the Option
Agreement and the Plan. The Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board or the
Committee upon any questions arising under the Plan. Date: , 20__ Signature of
Optionee Name of Optionee Address City, State, Zip Code



--------------------------------------------------------------------------------



 
[a108dlh2016optiongran181008.jpg]
8 OPTION EXERCISE FORM TO: DLH Holdings Corp. 3565 Piedmont Road, NE Building 3,
Suite 700 Atlanta, GA 30305 Attn: Chief Executive Officer Ladies/Gentlemen: I
irrevocably elect to exercise my right to purchase _________ shares of Common
Stock covered by this Option Agreement and make full payment of the Exercise
Price of such shares as follows (PLEASE CHOOSE FORM OF PAYMENT). ___. Cash
Purchase. I hereby elect to pay the exercise price in cash, and enclose a
CERTIFIED CHECK (or has wired payment) in the amount of $____________. ___.
Cashless Exercise. I have enclosed _________ shares of Common Stock of DLH
Holdings Corp. in accordance with the Option Agreement. I represent that I have
owned the shares being delivered for at least six months prior to the date of
exercise. ___. Combination of Cash and Cashless. I elect to pay the exercise
price in cash and stock, and encloses a CERTIFIED CHECK (or has wired payment)
in the amount of $____________ and have enclosed _________ shares of Common
Stock of DLH Holdings Corp. in accordance with the Option Agreement. I represent
that I have owned the shares being delivered for at least six months prior to
the date of exercise. I understand and agree that DLH Holdings Corp. shall have
the power and the right to deduct or withhold, or require me to remit to DLH
Holdings Corp. as a condition precedent for the fulfillment of any option
exercise, an amount sufficient to satisfy Federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this option. Further, I acknowledge
that DLH Holdings Corp. shall have the right to require me to remit to DLH
Holdings Corp., as a condition of exercise of the option, an amount sufficient
to satisfy federal, state and local withholding tax requirements at the time of
exercise. However, notwithstanding the foregoing, to the extent that a Optionee
is an insider ( as determined by the Board of Directors), satisfaction of
withholding requirements by having DLH Holdings Corp. withhold Shares may only
be made to the extent that such withholding of Shares (1) has met the
requirements of an exemption under Rule 16b-3 promulgated under the Exchange
Act, or (2) is a subsequent transaction the terms of which were provided for in
a transaction initially meeting the requirements of an exemption under Rule 16b-
3 promulgated under the Exchange Act. Further, I agree to promptly notify DLH
Holdings Corp. of the sale of any of the shares I received upon exercise of this
option during the one year period commencing on the date I receive the
certificate for the shares.



--------------------------------------------------------------------------------



 
[a108dlh2016optiongran181009.jpg]
9 Kindly deliver to me a certificate representing the shares as follows:
INSTRUCTIONS FOR DELIVERY Name:
____________________________________________________________ (please typewrite
or print in block letters) Address: _________________________________
_________________________________ _________________________________ Dated:
_________________________ Signature ________________________________ Print
Name:______________________________



--------------------------------------------------------------------------------



 